On October 8,2013, the Defendant was sentenced for Count III: Partner Or Family Member Assault-3rd or Subsequent Offense, a felony, in violation of Section 45-5-206[3rd+], MCA, to Five (5) years to Montana State Prison with Five (5) years suspended; Defendant shall be screened for the Intensive Supervision Program, and if accepted, he shall enter into and complete the Intensive Supervision Program; prior to placement in the Intensive Supervision Program Defendant shall report once a week to his Probation Officer as instructed; Court advised that this suspended sentence is a zero-tolerance suspension; Defendant shall receive credit for time served of 146 days; and other terms and conditions given in the Judgment on October 8,2013. Count I: Partner Or Family Member Assault-3rd or Subsequent Offense, a felony, in violation of Section 45-5-206[3rd+], MCA, Count II: Aggravated Assault, a felony, in violation of Section 45-5-202, MCA, and Count IV: Burglary, a felony, in violation of Section 45-6-204(1), MCA, were dismissed.
On April 8, 2014, the sentence imposed on October 8, 2013, was revoked. The Defendant was sentenced for Count HI: Partner Or Family Member Assault-3 ri or Subsequent Offense, a felony, in violation of Section 45-5-206[3rd+], MCA, to Five (5) years to the Department of Corrections; the terms and conditions of this Judgment are the same as those contained in the Judgment filed on October 28, 2013.
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by James McCormack, an intern with the Montana Office of Public Defender under the supervision of Ed Sheehy, Jr., Attorney at Law. Hie State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rides of the Sentence Review Division of the Supreme Court of Montana, *95provides that, “The sentence imposed by the District Court is presumed correct. The sentence shaÚ not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
DATED this 8th day of September, 2014.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.